Exhibit 10.2

 



EXECUTION VERSION

 

 



MANAGEMENT AGREEMENT 

BETWEEN 

CCUR HOLDINGS, INC. 

AND 

CIDM LLC

 

 

This management agreement, dated as of February 14, 2019 (this “Agreement”), is
between CIDM LLC, a Delaware limited liability company (the “Manager”), and CCUR
Holdings, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company’s business currently consists of real estate operations,
identifying and acquiring fairly- to under-valued businesses that have growth
potential, creating operating activities and businesses that will enhance
stockholder value, as well as managing its cash and tax assets; and

 

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance, and certain facilities available to the Manager
and to have the Manager undertake the duties and responsibilities hereinafter
set forth on behalf of and subject to the supervision of the Board of Directors
of the Company (the “Board”) in furtherance of the Company businesses; and

 

WHEREAS, the Manager is willing to accept the duties and the responsibilities
with respect to the Assets of the Company as provided hereunder.



NOW, THEREFORE, in consideration of the promises and mutual considerations
provided in this Agreement, and intending to be legally bound, the Company and
the Manager agree as follows:

 

1.       Appointment; Duties of the Manager.

 

(a)       Appointment. The Company hereby appoints the Manager to serve as its
asset manager on the terms and conditions set forth below, and the Manager
hereby accepts such appointment.

 

(b)       Duties of the Manager. The Manager shall advise the Company with
respect to managing and administering, from time to time, the assets held from
time to time by the Company and any assets owned by subsidiaries of the Company
(such subsidiaries of the Company, “Subsidiaries”) (such assets of the Company
and any of the Subsidiaries, collectively, the “Assets”), which Assets shall
include, but not be limited to, operating businesses, real estate (owned and
financed), other operating assets, liquid equity, debt, government and money
market securities, tax assets, and such other tangible and intangible resources
intended by the Company to produce value. Subject to the limitations set forth
in this Agreement, including Section 4, and the continuing and exclusive
authority of the Board over the management of the Company, the Manager shall
perform the following duties:

 

(i)       serve as the Company’s asset manager and, when reasonably requested,
provide the Board with reports in connection with the Assets and investment
policies;

 

(ii)       assist the Company in the identification of potential business or
entity acquisition candidates for the Company;

 

(iii)       assist the Company in the performance of due diligence and
underwriting duties as reasonably requested by the Board in order to permit the
Board to make reasonable business judgments as to the management, acquisition,
and disposition of the Assets;



 



 

 

 

(iv)       assist the Company in connection with formulating and implementing
short-term investment strategies to periodically invest capital in liquid
securities;

 

(v)       monitor and evaluate the performance of the Assets;

 

(vi)       from time to time, or at any time reasonably requested by the Board,
prepare and deliver reports to the Board of its performance of services to the
Company, as applicable under this Agreement; and

 

(vii)       do all things reasonably necessary to assure its ability to render
the services described in this Agreement.

 

2.       Assets; Approved Allocation Plans.

 

(a)       Assets. Subject to the terms and conditions of this Agreement, the
appointment of the Manager in Section 1(a) above shall include (i) discretionary
trading authority with respect to equity and debt securities traded on a
National Exchange (as defined below) (individually, a “Publicly Traded
Security,” and collectively, the “Trading Portfolio”) and (ii) advising the
asset management committee of the Board (the “Asset Management Committee”)
regarding the asset allocation strategy to be employed by the Company with
respect to the Assets, taken as a whole (i.e., the percentage of Assets to be
held in each of the Portfolios (as defined below)).

 

(b)       Portfolios. In addition to the Trading Portfolio, the Company may,
from time to time, establish and maintain (i) one or more accounts at various
financial institutions into which cash and cash equivalents may be deposited and
from which they may be withdrawn (the “Cash Portfolio”) and (ii) one or more
accounts to hold any securities (debt, equity, or hybrid) that are not Publicly
Traded Securities (individually, “Illiquid Securities,” and collectively, the
“Illiquid Portfolio,” and together with the Trading Portfolio, the Cash
Portfolio, and the Subsidiaries, the “Portfolios”).

 

(c)       Approved Allocation Plans. The Manager’s initial allocation plan with
respect to the allocation of Assets among the Portfolios shall be delivered by
the Manager to the Company not later than March 31, 2019, which initial
allocation plan shall be in form and substance satisfactory to the Asset
Management Committee (as accepted by the Asset Management Committee, the
“Initial Approved Allocation Plan”). At least ten (10) Business Days prior to
the end of each calendar quarter, the Manager shall prepare and deliver to the
Asset Management Committee for its review and approval a new allocation plan
with respect to the Assets, which shall include (i) a description of the current
holdings, NAV (as defined below), and allocation of Assets in each Portfolio and
(ii) a proposal, if any, for a rebalancing of Assets in each Portfolio based on
the proposed target NAV of each Portfolio (each, an “Approved Subsequent
Allocation Plan,” and together with the Initial Approved Allocation Plan, the
“Approved Allocation Plans”).

 

(d)       For purposes hereof, the “NAV” of the Assets (including any cash
contributed) as of any date of determination means the fair market value of the
Assets, less any liabilities of the Company and after reduction for all paid and
accrued expenses (other than the accrued Management Fee and the accrued
Performance Fee (if any)(as defined in Schedule A), each as calculated by the
Manager as of such Business Day, provided that, for all purposes of this
Agreement, until the Company disposes of an Illiquid Security, the NAV of such
Illiquid Security shall be its cost basis, less any write-downs or write-offs,
as of such date of determination. A “Business Day” shall mean any day other than
a Saturday, Sunday, or other day on which commercial banks in New York, New
York, are required or authorized by law to be closed for business.

 



2 

 

 

(e)       The Manager shall manage the investment and reinvestment of the
Trading Portfolio from time to time in accordance with the investment
limitations and guidelines set forth in Company’s Statement of Investment
Policy, as in effect on the date hereof and as amended by the Board from time to
time (the “Investment Policy”) (a copy of which shall be provided to the Manager
concurrently with the execution of this Agreement and promptly following any
amendment by the Board). Subject to the terms hereof, the Manager undertakes to
give to the Company the benefit of its best judgment, efforts, and facilities in
the execution of its duties hereunder within the investment objectives,
strategies, and restrictions set forth in the Investment Policy. The Company
understands and acknowledges that there is no assurance that investment gains
shall be achieved and that investment results may vary substantially over time.

 

(f)       For purposes hereof, “National Exchange” means any of the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
New York Stock Exchange, or the NYSE American, but excluding Pink Sheets. “Pink
Sheets” means the daily publication compiled by the National Quotation Bureau
with bid and ask prices of over-the-counter (OTC) stocks, including the market
makers who trade them.

 

3.       Custody and Counterparties.

 

(a)       Custodians. The Assets constituting the Trading Portfolio, the
Illiquid Portfolio, and the Cash Portfolio shall be held in one or more accounts
established in the name of the Company from time to time with such custodians,
prime brokers, clearing agents, or other financial institutions as may be
selected by the Company (the “Custodians”). The Company will notify each
Custodian of the Manager’s authority hereunder and take all steps necessary or
advisable to vest in the Manager all applicable authorities to transact in the
Portfolios as contemplated hereby. The Manager shall not cause or permit such
Assets to be held by any person other than a Custodian or to be commingled with
the assets of any person other than the Company.

 

(b)       Counterparties.

 

(i)       The Manager may select, in its discretion, any counterparties
(including brokers and dealers through whom a transaction is effected and
counterparties from whom and to whom securities are bought and sold, as the case
may be) to execute transactions for and with the Company (the “Counterparties”).
On or prior to the date of this Agreement, the Manager shall provide the Company
with a list of the Counterparties and shall promptly notify the Company in the
event of any change or proposed change to such list. During the term of this
Agreement, the Company hereby authorizes the Counterparties to execute trades
and transactions for the Company in accordance with the Manager’s instructions;
provided, however, at any time by notice to the Manager, the Company may, in its
discretion, revoke such authorization with respect to any individual
Counterparty and require the Manager to remove such Counterparty from the list.
For the avoidance of doubt, following any such removal notice from the Company,
any pending but unsettled trades may proceed to settlement unaffected. In
selecting a Counterparty to execute a particular transaction, the Manager shall
exercise its reasonable discretion and take into consideration the prompt
execution of orders at the most favorable prices obtainable, and in doing so
shall consider a number of factors, including, without limitation, the overall
direct net economic result to the Company, the financial strength and stability
of the counterparty, the efficiency with which the transaction is effected, the
ability to effect the transaction at all where a large block is involved, the
availability of the counterparty to stand ready to execute possibly difficult
transactions in the future, and quality and reliability of the brokerage and
research services made available to the Manager for the direct benefit of the
Company. No client commission (“soft dollar”) arrangement between the Manager
and a Counterparty covering commissions generated by the Assets shall be allowed
without the prior written consent of the Company and any such arrangement must
comport with the safe harbor included in Section 28(e) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Release No. 34-23170
promulgated thereunder. Each Counterparty, for all purposes of this Agreement,
unless otherwise expressly authorized under this Agreement, has no authority to
act for or represent the Company in any way or otherwise be deemed an agent of
the Company.

 



3 

 

 

(ii)       Neither the Manager nor any partner, principal, employee, or other
affiliate of the Manager shall directly or indirectly act (or receive fees,
commissions, compensation, or other payments for acting, either directly or
indirectly, except for the Management Fees) as a broker, dealer, underwriter, or
principal with respect to any transaction relating to the Assets. The
prohibitions established in the preceding sentence shall include actions taken
through any affiliate, related company, partnership, joint venture, and/or
entity wherein the Manager or such partner, principal, employee, or other
affiliate has an economic interest, and such prohibitions shall be construed in
such a manner as to avoid any possibility of self-dealing or conflict of
interest.

 

4.       Authority of the Manager. Subject to the terms of this Agreement and
any other investment restrictions or guidelines that may from time to time be
communicated in writing to the Manager by the Company or by the Company’s
authorized agent, the Manager shall have full discretion and authority, without
obtaining the Company’s prior approval, to manage the investment and trading of
the Trading Portfolio. The authority granted under this Agreement shall remain
in full force and effect until this Agreement is terminated in accordance with
Section 15, but any such revocation shall not affect any transaction consummated
prior to receipt of such notice of revocation.

 

5.       Investment Limitations and Guidelines.

 

(a)       Investment Guidelines. Without the prior written consent of the
Company (which may be given with respect to specific transactions or generic
classes of transactions), the Manager shall not make any investment that would
result in any limitations or investment restrictions set out in the Investment
Guidelines being exceeded or breached. If any of the Investment Guidelines are
exceeded or breached, the Manager shall promptly notify the Company and shall
not make any investment that is likely to result in any Investment Guidelines
being further exceeded or breached. The Manager shall consult with the Company
as to the action, if any, to be taken by the Manager in light of any written
change to the Investment Guidelines. An investment’s compliance with the
Investment Guidelines shall be determined on the date of purchase only, based on
the price and characteristics of the investment on the date of purchase compared
to the NAV and the then-existing portfolio of Assets in the Portfolios as of the
most recent valuation date, and the Manager shall not be deemed to have breached
the Investment Guidelines or this Agreement by reason of changes in value of an
investment following purchase or other events beyond the Manager’s control.

 

(b)       No Cross or Principal Trades. Without the prior written consent of the
Company, no Assets shall be sold or otherwise directly or indirectly transferred
to any other account managed or advised by the Manager or by any partner,
principal, employee, or other affiliate of the Manager, or to any client of the
Manager or of any partner, principal, employee, or other affiliate of the
Manager, and no Assets shall be purchased or otherwise directly or indirectly
acquired from, any account managed by the Manager or by any partner, principal,
employee, or other affiliate of the Manager or any client of the Manager or of
any partner, principal, employee, or other affiliate of the Manager. The
prohibitions established in this paragraph shall include purchases or sales or
transfers to or from any account or client managed or advised by any affiliate,
related company, partnership, joint venture, or entity wherein the Manager or
any partner, principal, employee, or other affiliate of the Manager has an
economic interest.

 



4 

 

 

(c)       Agreements. Without the prior written consent of the Company, the
Manager shall not have the authority to make and execute, in the name and on
behalf of the Company, any documents, including the opening of securities
accounts or derivatives accounts (including ISDA and repurchase agreements).
Furthermore, without the prior written consent of the Company, the Manager shall
not have the authority to retain any sub-advisors for the Company or invest the
Assets in any collective investment vehicle, other than mutual funds. For the
avoidance of doubt, only the Company is authorized to execute any investment
documents relating to the Illiquid Securities.

 

(d)       Proxies. The Manager shall vote all proxies in accordance with the
written instructions of the Company as and when provided to the Manager;
provided, that if the Company does not provide the Manager written instructions
with respect to voting, the Manager shall vote all proxies in accordance with
the best interests of the Company as determined by the Manager in its reasonable
discretion. The Manager shall provide voting recommendations when and as
reasonably requested by the Company. The Manager’s proxy policy shall be
provided to the Company upon request. The Manager is authorized and directed to
instruct the Custodian to (i) forward promptly to the Manager copies of all
proxies and shareholder communications relating to securities held in the
Portfolios and (ii) after the date hereof, provide one copy of all proxies and
shareholder communications relating to securities held in the Portfolios to the
Company and one copy of such materials to the Manager. Notwithstanding any
provision herein to the contrary, without the Company’s prior written consent,
the Manager shall not make any investment on behalf of the Company hereunder
that would result in the Company (together with the Company’s Affiliates and
such other persons or parties acting as a group together with the Company or any
of the Company’s Affiliates) beneficially owning more than 4.9% of the then
outstanding common stock of any entity that has a class of securities registered
under Section 12 of the Securities Exchange Act or which is subject to Section
15(d) of the Securities Exchange Act. For purposes of this Section 5(d),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act and the rules and regulations promulgated thereunder.

 

(e)       Illiquid Investments.

 

(i)       The documentation for each Illiquid Investment shall be completed only
by the Company, and the Manager shall have no authority to bind the Company
whatsoever in respect of the Illiquid Portfolio.

 

(ii)       Any instruments and other investment documentation evidencing any
investment in Illiquid Securities shall be held by the Custodian, with a copy
provided to the Company.

 

(iii)       The Company shall have (A) sole authority to exercise all of the
voting, approval, veto, and consent rights associated with the Illiquid Security
(“Voting Rights”) and to sell or otherwise dispose of any Illiquid Securities
and (B) the authority to execute and deliver, or instruct the Custodian to
execute and deliver, any resolutions, consents, or other documentation
reasonably necessary to reflect the exercise of any of such Voting Rights, and,
in the event of a sale or other disposition, to execute and deliver any
instruments or certificates of ownership to the purchaser thereof.

 

(iv)       In the event an Illiquid Security becomes a Publicly Traded Security,
such investment shall be reclassified under this Agreement as an Asset in the
Trading Portfolio and no longer an Illiquid Security.

 



5 

 

 

6.       Fees and Expenses.

 

(a)       For the Manager’s services under this Agreement, the Company agrees to
pay to the Manager the fees that the Portfolios shall bear or to reimburse the
Manager for the expenses (such expenses to be payable out of the Assets of the
Portfolios) stated in Schedule A. Expenses shall be due and payable from the
Portfolios within thirty (30) calendar days after the Company’s receipt of the
Manager’s invoice and documentation for the relevant expenses, subject to (i)
the Company’s verification thereof to its reasonable satisfaction and (ii) the
Company’s prompt receipt of documentation evidencing the expenses. In the event
that the Company disputes any expense, it shall notify the Manager, and the two
parties shall work together in good faith to determine reasonable expenses
mutually acceptable to them. Notwithstanding any other provision of this
Agreement, when the nature or amount of such expense is the subject of dispute
between the parties, any expense that is not disputed shall be payable by the
Company in accordance with the terms set forth herein, and the remainder, if
any, shall be payable at the time that such dispute is resolved.

 

(b)       Except for the Illiquid Portfolio which shall be valued at cost (less
write-downs and write-offs) and the Subsidiaries which shall be marked to market
based on third party valuations, the Assets shall be valued by the Manager in
accordance with the valuation policies of the Manager, which such policies shall
be provided to the Company from time to time upon request.

 

(c)       All calculations of fees contemplated by this Agreement shall be
performed by the Manager, and promptly following the end of each quarter in the
case of Management Fees (as defined in Schedule A), the Manager will deliver to
the Company an invoice setting forth the Manager’s calculation of the amount of
the relevant fee showing the methods and sources for determining such valuations
and calculations and any work-sheets showing how the valuations and calculations
were calculated. Fees shall be due and payable from the Portfolios within thirty
(30) calendar days after receipt of the Manager’s invoice for the relevant
quarter in the case of Management Fees, subject to (i) the Company’s
verification thereof to its reasonable satisfaction and (ii) retention of
reserves for contingencies related to the Portfolios reasonably determined by
the Company to be appropriate until the contingency has been resolved. In the
event that the Company or the Manager disputes any valuation or calculation, it
shall notify the other party, and the two parties shall work together (with the
Custodian) in good faith to determine a valuation or fee mutually acceptable to
them. Notwithstanding any other provision of this Agreement, when the nature or
amount of such fee is the subject of dispute between the parties, the lower fee
calculated by either the Company or the Manager, as applicable, shall be payable
by the Company in accordance with the terms set forth in herein, and the
remainder, if any, shall be payable at the time that such dispute is resolved.

 

7.       Allocation of Opportunities.

 

(a)       The Manager will act in a fair and reasonable manner in allocating
investment and trading opportunities among the Company and any other account
managed by the Manager or any of its affiliates. In furtherance of the
foregoing, the Manager will consider participation by the Company in all
appropriate opportunities within the purpose and scope of the Company’s
objectives that are under consideration for the accounts of other clients of the
Manager or any of its affiliates, and the Manager will evaluate such factors as
it considers relevant in determining whether a particular situation or strategy
is suitable and feasible for the Company.

 

(b)       When the Manager determines that it would be appropriate for the
Company to participate in an investment opportunity, the Manager will execute
orders on a basis that is equitable. In such situations, the Manager will use
reasonable efforts to place orders for the Company and each such other managed
account simultaneously and if all such orders are not filled at the same price,
the Manager will cause the Company to pay or receive a price that is no less
favorable than the average of the prices at which the orders were filled for the
Company, all managed accounts and its own proprietary capital. If all such
orders cannot be fully executed under prevailing market conditions, the Manager
will allocate, in an equitable manner among the Company and such other accounts,
the orders that are capable of being executed. The Manager shall not be
prohibited from co-investing in any investment opportunities it presents to the
Company.

 



6 

 

 

8.       Access to Information.

 

(a)       Other Information. The Manager shall furnish information as the
Company may reasonably request to monitor compliance with the requirements of
this Agreement.

 

(b)       Records. The Manager shall retain, for a period of at least seven (7)
years, copies (including electronic copies) of any documents generated or
received by the Manager in the ordinary course of business pertaining to the
financial condition of the Company or to the compensation payable to the
Manager. At the request of the Company, which request shall be made at least
five (5) Business Days in advance, the Manager shall allow the Company or the
Company’s independent auditors reasonable access to such documents during
customary business hours and shall permit the Company or the Company’s auditors
to make copies thereof or extracts therefrom at the expense of the Company.

 

(c)       Investment Adviser Assignment. The Manager shall not make an
“assignment” of this Agreement, as such term is defined in Section 202(a)(1) of
the Advisers Act, unless such assignment is permitted under the Advisers Act and
the Company has consented thereto in accordance with Section 23.

 

(d)       Taxes. Upon the request of the Company, the Manager shall provide such
information or documentation as is reasonably available to the Manager and
relevant to the Company’s application for a refund or an exemption of any taxes
imposed by any taxing authority with respect to income generated by the Company.

 

(e)       Performance. Within forty-five (45) days following the end of each
quarter, the Manager will provide the Company with a written report,
substantially similar in form and substance to the investor letter the Manager
currently delivers to its other advisory clients, summarizing drivers of
portfolio performance for the Company.

 

(f)       Due Diligence. The Manager agrees that the Company shall have the
right to conduct a yearly on-site back office review of the Manager’s
administration and operations relating to the Company and that the Manager shall
cooperate with and fulfill such documentary and other due diligence and
verifications as are made by the Manager during such reviews and on an ongoing
basis between such reviews.

 

9.       Scope of Liabilities; Indemnification.

 

(a)       The Manager shall indemnify and hold harmless the Company and its
affiliates and the respective trustees, affiliates, officers, agents, and
employees of any of them, from and against any and all losses, claims, demands,
actions, or liability of any nature, including but not limited to reasonable
attorneys’ fees, expenses, and court costs, directly arising or resulting from
any act or omission constituting bad faith, fraud, willful misconduct,
negligence, breach of this Agreement, breach of applicable fiduciary duty, or
violation of applicable Law (as defined in Section 11(b)) by any of the Manager,
its affiliates, and any of their respective partners, members, shareholders,
directors, officers, employees, or agents of any of them.

 



7 

 

 

(b)       The Company shall indemnify and hold harmless the Manager from all
liabilities, obligations, losses, damages, suits, and expenses which may be
incurred by or asserted against the Manager resulting from the Company’s
material breach of this Agreement.

 

(c)       The availability to a party of the indemnification provided in this
Section 9 shall not preclude the exercise of any other rights, at law or in
equity, which such party may have against the other party.

 

10.       Independent Contractor. For all purposes of this Agreement, the
Manager shall be an independent contractor and not an employee or dependent
agent of the Company, nor shall anything herein be construed as making the
Company a partner or co-venturer with the Manager or any of its affiliates or
other clients. Except as provided in this Agreement, the Manager shall not have
any authority to bind, obligate, or represent the Company.

 

11.       Representations of the Manager. The Manager hereby represents and
warrants to the Company as follows, which representations and warranties shall
be deemed repeated at and as of all times during the term of this Agreement
including without limitation in connection with each call for a capital
contribution by the Company:

 

(a)       Organization and Authority. The Manager is a limited liability company
duly organized, validly existing, and in good standing under the laws of
Delaware and has full power and authority to carry on its business as it has
been and is conducted. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the power and
authority of the Manager and have been duly authorized by all necessary
corporate and other action, and constitute legal, valid, and binding obligations
enforceable against the Manager in accordance with their respective terms.

 

(b)       No Breach. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein will (i) violate any
agreement to which the Manager is a party or by which it is bound, or any law,
statute, regulation, rule, vote, order, injunction, or approval of any
government or political subdivision or any agency, central bank or other
instrumentality of either, or any court, tribunal, arbitrator, or
self-regulatory organization, in each case whether domestic, foreign, or
international (any of such being defined herein as “Law”) or (ii) any provision
of the Manager’s organizational documents, or any indenture, agreement, or
instrument to which the Manager is a party or by which any of its assets or
properties is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such indenture,
agreement, or instrument.

 

(c)       Investigations. None of the Manager or, to the Manager’s actual
knowledge, any of its officers, partners, members, managers, directors,
employees, or affiliates are the subject of any formal investigation for
violation of any applicable law, rule, or regulation or subject to a prohibition
or suspension of trading privileges or other determination of an arbitrator on
any securities exchange, board of trade, or other organized market, court, or
other government authority applicable or binding upon any such entity or person
that the Company has not previously been made aware of.

 

(d)       No Violation of Law. None of the Manager, any of its principals or, to
the Manager’s actual knowledge, any of its employees is, or has ever been, (i) a
party to (A) any proceeding (including an arrest, indictment, or formal
investigation) brought by a governmental agency, regulatory authority, or
self-regulatory organization, or (B) any litigation or arbitration brought by
any third person, that (in the case of clause (A) or (B)) alleges the Manager or
employee(s) is or was (w) acting in a manner that constitutes fraud, gross
negligence, or a breach of fiduciary duty, (x) failing to act where action would
have been required to avoid fraud, gross negligence, or a breach of fiduciary
duty, (y) committing a felony or material securities or commodities regulation
violation, or (z) committing employment discrimination or sexual harassment
under applicable law or engaging in any other disreputable conduct, or (ii) to
the Manager’s or Julian Singer’s (the “Key Person”) actual knowledge, the object
of any claim alleging any of the foregoing acts set forth in this subsection
(d).

 



8 

 

 

(e)       License, Approvals, etc. The Manager has and will maintain all
necessary governmental and regulatory licenses, approvals, and exemptions to
provide the services contemplated herein and such memberships in self-regulatory
organizations as may be required by applicable law. None of the Manager or any
of its officers, employees, or agents has paid or agreed to pay any referral or
solicitation fees to anyone in connection with this Agreement.

 

(f)       Insurance. The Manager has in place errors and omissions insurance
adequate in light of its obligations and potential liabilities under this
Agreement. All such policies or binders of insurance are valid and enforceable
in accordance with their terms and are in full force and effect, and provide
professional liability limits of at least five million dollars (US$5 million)
per occurrence. There has been no impairment of limits under any such policy or
binder, and the Manager has not received notice of cancellation or non-renewal
of any such policy or binder. The Manager will, upon request, provide the
Company with a list and brief description of the nature, amount, and name(s) of
carrier(s) of all such insurance or with copies of such insurance policies or
other additional information as may be appropriate. The Manager will promptly
notify the Company in the event that any such coverage is modified, canceled, or
otherwise terminated.

 

(g)       Accuracy of Documents. Each representation or warranty contained in
this Agreement and each certificate or document furnished or to be furnished to
the Company by or on behalf of the Manager pursuant to this Agreement is or will
be, as the case may be, true, accurate, and complete.

 

(h)       Capacity. The person or persons executing and delivering this
Agreement on behalf of the Manager have all requisite power, authority, and
capacity to so execute and deliver them.

 

(i)       No Material Adverse Change. Since December 31, 2017, there has not
been, occurred, or arisen any material adverse change in the financial condition
or in the business of the Manager or any event, condition, or state of facts
which materially and adversely affects, or to its knowledge threatens to
materially affect, the business or financial condition of the Manager.

 

(j)       Compliance. The Manager is in compliance with all applicable laws,
rules, and regulations, including, without limitation, the Advisers Act,
applicable state investment advisers statutes, and all other applicable laws,
rules, and regulations related to investments or which seek to prohibit or limit
business activities which pose the potential for supporting or advancing
terrorist related activities, particularly business activities in sanctioned or
sensitive foreign countries (as identified by the U.S. federal government, the
Department of Treasury, or the Securities and Exchange Commission).

 

(k)       Anti-Corruption. Each of the Manager and, to the Manager’s actual
knowledge, any of its officers, partners, members, managers, directors,
employees, or affiliates of the Manager (i) has used funds for lawful purposes,
(ii) has not violated applicable anticorruption laws, including without
limitation the Foreign Corrupt Practices Act (“FCPA”), the United Kingdom
Bribery Act of 2010 (“UK Bribery Act”), and the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions
(“OECD Convention”), (iii) has not, directly or indirectly, given or offered
anything of value, including without limitation cash, contributions, gifts, or
entertainment, to foreign or domestic government officials or to any private
commercial person or entity for the purpose of gaining an improper business
advantage in violation of any such applicable anticorruption laws, and (iv) has
established sufficient internal controls and procedures to ensure compliance
with applicable anticorruption laws, including, without limitation, the FCPA,
the UK Bribery Act, and the OECD Convention.

 



9 

 

 

(l)       No Litigation. No litigation, proceeding, or formal investigation of
or before any court, arbitrator, or government authority, including without
limitation the Financial Conduct Authority of the United Kingdom, the Securities
Commission, or any state securities regulatory authority is, to the Manager’s
actual knowledge, pending (i) asserting the invalidity or unenforceability of
this Agreement, (ii) seeking to prevent the consummation of any transactions
contemplated by this Agreement, (iii) seeking any determination or ruling that
would reasonably be expected to have an adverse effect on the ability of the
Manager to perform its obligations under this Agreement, or (iv) claiming or
alleging the violation of any law, rule, or regulation or the breach of
applicable fiduciary duties (a “Material Action”) by the Manager or any of its
officers, partners, members, managers, directors, employees, or affiliates and
none of the Manager nor any of its officers, partners, members, managers,
directors, employees, or affiliates has been convicted or found guilty in
connection with any Material Action.

 

The Manager shall promptly notify the Company if any of the foregoing
representations or warranties cease to be true.

 

12.       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Manager as follows, which representations and
warranties shall be deemed repeated at and as of all times during the terms of
this Agreement:

 

(a)       Organization and Authority. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware and
has full power and authority to carry on its business as it has been and is
conducted. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are within the power and authority of the
Company have been duly authorized by all necessary corporate and other action
and constitute legal, valid, and binding obligations enforceable against the
Company in accordance with their respective terms.

 

(b)       No Breach. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein will (i) violate any
agreement to which the Company is a party or by which it is bound, Law, any
provision of the Company’s organizational documents, or any indenture, agreement
or instrument to which the Company is a party or by which any of its assets or
properties is bound or (ii) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement, or instrument.

 

(c)       Capacity. The person or persons executing and delivering this
Agreement on behalf of the Company have all requisite power, authority, and
capacity to so execute and deliver them.

 

(d)       Compliance. Neither the Company nor any affiliate of the Company is
included on either of the following lists:

 

(x)       the U.S. Office of Foreign Assets Control list of foreign nations,
organizations, and individuals subject to economic and trade sanctions, based on
U.S. foreign policy and national security goals (as such list is amended from
time to time) (currently found at http://www.treas.gov.ofac); or

 

(y)       the list of individuals and groups with whom U.S. persons are
prohibited from doing business because such persons have been identified as
terrorists or persons who support terrorism pursuant to U.S. Executive Order
13224 (as such list is amended from time to time) (currently found at
www.treas.gov/terrorism.html); and

 



10 

 

 

the Company represents and warrants that: (i) it is acting for its own account,
risk, and beneficial interest; (ii) in its activities with the Manager, it will
not employ the services of a bank (a) with no physical presence in any country,
(b) operating under a license that prohibits it from conducting a banking
business with the citizens of the licensing country or in the currency of that
country, or (c) operating under a license issued by a “Non-Cooperative Country,”
as determined by the Financial Action Task Force; (iii) to the best of the
Company’s knowledge and belief, the funds the Company intends to transmit to the
Portfolios are not derived from any criminal enterprise or activity; and (iv)
the Company agrees to provide the Manager with such information as it determines
to be reasonably necessary and appropriate to verify compliance with anti-money
laundering, anti-terrorism, or similar regulations of any applicable
jurisdiction or to respond to requests for information concerning the Company’s
identity from any governmental authority, self-regulatory organization, or
financial institution in connection with its anti-money laundering,
anti-terrorism, or similar compliance procedures, and to update such information
as necessary.

 

13.       Covenants of the Manager. The Manager covenants with the Company as
follows:

 

(a)       Compliance with Laws. The Manager:

 

(i)       shall comply and cause each of its officers, partners, members,
managers, directors, employees, fiduciaries, independent contractors,
representatives, agents, and affiliates to comply, with all governmental,
regulatory, and exchange licenses, registrations, and approvals required by law
as may be necessary to perform its obligations under this Agreement and to
perform such acts throughout the term of this Agreement;

 

(ii)       shall comply with all Laws applicable to it in its performance of
this Agreement, including, without limitation, the Advisers Act and applicable
state investment advisers statutes;

 

(iii)       shall ensure that it will be in compliance with all applicable
United States federal anti-terrorism and anti-terrorist financing laws and
regulations related to investments, including, if applicable, the Uniting and
Strengthening of America by Providing the Appropriate Tools Required to
Intercept and Obstruct Terrorist Act of 2001, as amended;

 

(iv)       shall, and shall cause each of its officers, partners, members,
managers, directors, employees, or affiliates to, (A) use funds for lawful
purposes, (B) not violate applicable anticorruption laws, including without
limitation the FCPA, the UK Bribery Act, and the OECD Convention, (C) not,
directly or indirectly, give or offer anything of value, including, but not
limited to, cash, contributions, gifts, or entertainment, to foreign or domestic
government officials or to any private commercial person or entity for the
purpose of gaining an improper business advantage in violation of any such
applicable anticorruption laws, and (D) establish sufficient internal controls
and procedures to ensure compliance with applicable anticorruption laws,
including, but not limited to, the FCPA, the UK Bribery Act, and the OECD
Convention;

 

(v)       shall comply with all applicable federal laws and regulations related
to investments, directly or through either a domestic or foreign affiliate, in
countries outside of the United States of America, related to laws and
regulations which seek to prohibit or limit business activities which pose the
potential for supporting or advancing terrorist related activities, particularly
business activities in sanctioned or sensitive foreign countries (as identified
by the U.S. federal government, the Department of Treasury, or the Securities
and Exchange Commission).

 



11 

 

 

(b)       Duty of Care. The Manager acknowledges that it is a fiduciary with
respect to the Company and the management of the Portfolios under this Agreement
and shall act with the care, skill, prudence, and diligence then prevailing that
a prudent expert, acting in like capacity and familiar with such matters, would
use in the conduct of investing a portfolio of securities with like objectives.

 

(c)       Use of Name, etc. Without the prior written consent of the Company,
the Manager and its affiliates shall not use the name of the Company, or any of
its affiliates, or any name derivative thereof, in any offering material, press
release, brochure, notice, publication, or marketing presentation, including any
written communication made in connection with the offering of interests in any
fund, account, or other investment vehicle, except as may be required by
applicable Law or a judicial order.

 

(d)       Examinations, etc. If the Manager is subject to any non-routine
examination or inspection, excluding sweeps and other general requests for
information, which involves or relates to the investment advisory activities of
any of the Manager, its affiliates, principals, partners, or employees, by any
regulatory authority, including without limitation the Securities and Exchange
Commission, to the extent not prohibited by applicable law or regulatory
instruction, the Manager shall promptly notify the Company and shall provide to
the Company a description of (i) the subject matter of such examination or
inspection and (ii) the key legal issues of such examination or inspection.

 

(e)       Notice of Material Action. The Manager shall promptly notify the
Company of any Material Action being instituted against it or any of its
officers, partners, members, managers, directors, employees, or affiliates, and
will furnish the Company with a reasonably detailed written explanation of such
Material Action.

 

(f)       Filings and Registrations. The Manager shall maintain during the term
of this Agreement, all filings and registrations with governmental and
regulatory authorities necessary or required in order to perform its obligation
hereunder.

 

(g)       Required Reports. The Manager shall cause to be prepared and timely
filed, with appropriate federal and state regulatory and administrative
authorities, all securities law reports required to be filed by the Company due
to securities positions taken in the Portfolios with those authorities under
then current applicable laws, rules, and regulations.

 

(h)       Change in Management. The Manager shall promptly notify the Company of
any change or proposed change in the identity of any of the individuals
principally responsible for the management of the Portfolios.

 

(i)       Investment Guidelines. If the Manager invests the Assets in violation
of the Investment Guidelines, or the Investment Guidelines are violated in any
other way, the Manager will promptly notify the Company of such deviation or
breach.

 

(j)       Most Favored Nation. Neither the Manager nor any of its affiliates has
entered into any side letter, investment management agreement, or similar
written agreement (collectively, “Separate Agreements”) with any other investor
or prospective investor investing an amount less than or equal to the capital
commitment of the Company (“Capital Commitment”) in an account managed by the
Manager (a “Manager Account”) on or prior to the date hereof, except as provided
to the Company prior to the date of this Agreement. If the Manager or any of its
affiliates shall in the future enter into any Separate Agreement with a proposed
or existing investor investing in a Manager Account an amount less than or equal
to the Capital Commitment, the Manager shall promptly furnish the Company with a
summary of such Separate Agreement. The Manager agrees that it shall offer all
of such terms and rights in such existing and future Separate Agreements, to the
extent applicable, to the Company, and if the Company elects within sixty (60)
days of receipt of such summary of Separate Agreements to be subject to such
terms and rights, the Company shall become subject to the same conditions to
obtain such applicable terms and rights as are required of such other investor.
Notwithstanding any of the foregoing provisions of this clause (j), the Company
acknowledges that it shall not (i) receive any rights or benefits established in
favor of another investor by reason of the fact that such other investor is
subject to any laws, rules, regulations, or policies to which the Company is not
also subject, or (ii) receive any rights or benefits established in favor of
another investor based solely on the place of organization, or headquarters of,
organizational form of, or other particular restriction applicable to such other
investor (unless such characteristics apply equally to the Company). The Manager
may in its sole discretion exclude any identifying information, including,
without limitation, the name and address of the other investors, from any
summaries of the applicable Separate Agreements provided to the Company pursuant
to this clause (j).

 



12 

 

 

(k)       Material Adverse Change. The Manager shall give the Company prompt
(but no more than two (2) Business Days) written notice of any adverse change in
the Manager’s condition, financial, or otherwise, or in its business, or any
other change which the Manager reasonably believes is likely to have a
materially adverse effect on the Manager or the Portfolios.

 

(l)       Bankruptcy Event. The Manager shall give the Company prompt (but no
more than two (2) Business Days) written notice of any actual Bankruptcy Event.
A “Bankruptcy Event” will be deemed to occur with respect to the Manager if: (i)
the Manager or a Key Person, pursuant to or within the meaning of the applicable
bankruptcy law (A) commences a voluntary case; (B) consents to the entry of an
order for relief against it in an involuntary case; (C) consents to the
appointment of a custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) is insolvent; or (ii) if a court of competent jurisdiction enters an order
or decree under the applicable bankruptcy law that: (A) is for relief against
the Manager or a Key Person; (B) appoints a custodian of the Manager or a Key
Person or for all or substantially all of the property of the Manager or a Key
Person; or (C) orders the liquidation of the Manager; and the order or decree
remains unstayed and in effect for thirty (30) days.

 

(m)       Intentionally Omitted.

 

(n)       Failure of Counterparty. The Manager shall give the Company prompt
(but no more than two (2) Business Days after the event) written notice and take
whatever actions as are reasonably requested by the Company if any Counterparty
fails, within such reasonable period as the Manager may decide (but in no event
more than ten (10) Business Days after the required settlement date), to deliver
any security or necessary documents or, as the case may be, to pay any amount
due.

 

(o)       Intentionally Omitted.

 

(p)       Joint Defense. The Manager shall, upon written request by the Company,
enter in good faith into an agreement on terms reasonably acceptable to the
Company to cooperate in the defense of, and keep confidential all materials and
information related to, any dispute, claim, lawsuit, action, or other proceeding
against the Company relating to any transaction, agreement, undertaking,
obligation, liability, or other event or circumstance contemplated by, resulting
from, or related to this Agreement or the transactions contemplated hereby.

 

14.       Time Devotion.

 

(a)       The Key Person shall devote as much time and attention to the
Portfolios as is sufficient to ensure their proper and successful operation and
performance.

 



13 

 

 

(b)       The Manager shall notify the Company within two (2) Business Days in
the event of (i) the reduction by the Key Person of his ownership interest in
the Manager from its level as of the date of this Agreement (including, without
limitation, any involuntary reductions thereof, such as those resulting from
divorce or by operation of law) or (ii) the departure, death, or incapacity of
the Key Person or any other circumstances under which the Key Person is no
longer devoting his full time to the Manager and as much time and attention to
the Portfolios as is sufficient to ensure their proper and successful operation
and performance, or if he ceases to have a senior management role with respect
to the Manager (each such event described in clauses (i) and (ii), a “Key Person
Event”).

 

15.       Termination.

 

(a)       This Agreement shall commence as of the date first set forth above and
shall continue in full force and effect until the date this Agreement is
terminated pursuant to one or more of the following provisions of this Section
15:

 

(i)       This Agreement shall be subject to immediate termination for Cause at
any time by written notice by the Company. “Cause” means: (A) a material
violation of applicable securities law or regulation by the Manager; (B) any act
or omission by the Manager or any of its principals or employees that
constitutes fraud, material misrepresentation, negligence, breach of fiduciary
duty, or willful misconduct; (C) the commission by the Manager or any of its
principals of employment discrimination, sexual harassment, pornography, drug or
arms trafficking, child molestation, or any felonious conduct that a reasonable
person would find offensive, reprehensible, or reasonably likely to cause
embarrassment or reputational harm to the Company were this Agreement not
terminated; (D) a material breach of this Agreement, including, without
limitation, a failure to timely provide the information required pursuant to
Section 8; (E) a Key Person Event; (F) transfer of twenty (20%) or more
ownership of economic or voting interests in the Manager to a third party who is
not an affiliate of the Manager or an employee of the Manager; (G) the
commencement by the Manager of a lawsuit or administrative proceeding against
Company, Company’s affiliates, or any of their affiliates, excluding a lawsuit
or proceeding whose sole claim is for nonpayment of fees when due; (H) the
Company’s investment program as outlined in the Investment Guidelines undergoes
a material change, during any rolling 12-month period, which change is not
approved by Company in writing.

 

(ii)       This Agreement may be terminated by either party upon ninety (90)
days’ prior written notice.

 

(iii)       Any notice of termination described in this Section 15(a), shall
constitute a “Notice of Termination” for purposes of this Agreement.

 

(b)       Upon the effectiveness of either party’s Notice of Termination of this
Agreement, the Manager shall, as and if directed by the Company, (i) solely in
respect of a termination by the Company for Cause or a termination by the
Manager, immediately cease to perform any and all of its investment management
duties under this Agreement (including refraining from liquidating the Publicly
Traded Securities) and (ii) use its best efforts to liquidate positions in an
orderly fashion, including by such date the Company may set forth in a written
notice to the Manager, if the Agreement was terminated by the Company for Cause
or by the Manager (the relevant completion date described in clauses (i) and
(ii), the “Cessation of Services Date”). Upon termination of this Agreement, the
Manager shall be entitled to the undisputed amount of any Management Fees
accrued through the Cessation of Services Date. Notwithstanding any provision to
the contrary in this Agreement, the Manager shall be entitled to payment without
prejudice of all outstanding or accrued Management Fees in the event of any
termination of this Agreement, and the payment of such Management Fees after
termination of this Agreement shall otherwise be made in accordance with Section
6, this Section 15, and Schedule A in the same manner and based on the same
calculations as would have been made in the absence of such termination;
provided, however, that if this Agreement is terminated for Cause or the Company
otherwise has initiated a claim based on a breach of this Agreement, the Company
shall be entitled to withhold and offset against the fees otherwise payable
hereunder the amount the Company is entitled to recover from the Manager in
accordance with this Agreement as a result of the actions constituting such
Cause for termination or such breach of this Agreement. A termination shall
neither nullify obligations already incurred for performance or failure to
perform as of the date of termination nor affect any provision of this Agreement
expressly intended to survive termination, including Section 9.

 



14 

 

 

(c)       Promptly following delivery or receipt, as applicable, of a Notice of
Termination, the Manager shall furnish to the Company a copy of all relevant
documentation in the Manager’s possession concerning rights, privileges, and
obligations relating to any open Portfolio positions at the time of such notice
of termination.

 

(d)       Notwithstanding termination of this Agreement, (i) except as otherwise
expressly provided in this Agreement, the provisions of this Agreement shall
remain in effect for as long as any positions remain in the Portfolios for
disposition by the Manager and at the Company’s request and (ii) the provisions
of Sections 6, 9, 10, 13(c), 13(d), 15, 17(a), 22, 23, 25, 26, 27, 28, 30, and
31 hereof shall survive such termination and disposition of all Portfolio
positions.

 

16.       Change in Control of the Manager.

 

(a)       The Manager shall notify the Company of any change or proposed change
in the (i) identity of any of the persons constituting a partner or principal of
the Manager, or any successor thereto (including, without limitation, the
departure of any partner or principal of the Manager or any successor thereto)
or (ii) identity of any of the persons principally responsible for the
management of the Portfolios or the amount of time any such person is devoting
to the management of the Portfolios promptly upon the Manager’s learning of such
change or proposed change.

 

(b)       The Manager shall immediately notify the Company in writing of any
sale or other disposition (“Sale”) or proposed Sale of any portion of the
ownership interest in the Manager or any successor thereto to a person
unaffiliated with the Manager promptly upon the Manager’s learning of such Sale
or proposed Sale.

 

17.       Confidentiality; Information Barriers.

 

(a)       Except as disclosure may be required by applicable law, the Manager
shall maintain the strictest confidence regarding the Portfolios and the
business affairs of the Company.

 

(b)       It is the intention of the parties that the Manager will provide
discretionary investment management and non-discretionary advisory services to
the Company, upon the terms and subject to the conditions set forth in this
Agreement, and that the Manager will do so without reliance upon any information
from the Company or any other affiliate of the Company as to the desirability of
any investment. Specifically, it is possible that the Company (or any of its
affiliates) may from time to time obtain non-public information, including by
way of example information regarding corporate developments, earnings, or
prospects regarding the issuers of certain securities or other investments in
the Manager’s universe of possible investments for the Portfolios. In order to
enable the Manager to invest without restriction as a result of the Company’s
(or any of the Company’s affiliate’s) obtaining any such information, the
Manager agrees that:

 



15 

 

 

(i)       neither the Manager nor any of the Manager’s employees or agents will
at any time discuss with employees or agents of the Company or any other
affiliate of the Company any material non-public information in respect of the
issuer of any securities which the Manager may from time to time consider for
investment or disposition on behalf of the Company at any time in accordance
with advice or services provided by the Manager pursuant to this Agreement. In
the event that the Company or any other affiliate of the Company should at any
time obtain any such material non-public information directly or indirectly from
the Manager, the Company will inform the Manager of such fact, and shall not
take any action in respect of any investment to which it relates without the
prior consent of the Manager;

 

(ii)       neither the Company nor any of its employees or agents will at any
time discuss with employees or agents of the Manager any material non-public
information in respect of the issuer of any securities. In the event that the
Manager should at any time obtain any such material non-public information
directly or indirectly from the Company (or any of its affiliates) the Manager
will inform the Company (or such person as the Company may from time to time
designate for this purpose), and shall not take any action in respect of any
investment to which it relates without the prior consent of the Company; and

 

(iii)       the Manager will act otherwise in accordance with such
specifications as the Company may from time to time provide to the Manager in
this regard.

 

(c)       Notwithstanding any provision to the contrary herein, the Company
shall be permitted to disclose position-level information about the Portfolios
to service providers performing risk analytics and similar services; provided,
that any such service providers receiving position-level information shall be
subject to industry standard confidentiality restrictions.

 

18.       Material Non Public Information. The Manager acknowledges that it is
aware, and agrees to advise its employees, representatives, and advisors who are
informed as to the matters that are the subject of this Agreement, that the
United States securities laws prohibit any person who has received from an
issuer material, non-public information concerning the issuer or other matters
which may be the subject of this Agreement from purchasing or selling securities
of such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

19.       Standstill. The Manager further agrees that neither it nor any of its
Affiliates (defined below) nor any other person acting at its or its Affiliates’
direct or indirect instruction will, directly or indirectly, alone, jointly, or
in concert with any other person, for a period of twelve (12) months after the
date of this Agreement, without the prior written consent of the Board:

 

(i)       acquire, announce an intention to acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
beneficial ownership of any: (x) of the issued and outstanding capital stock,
equity securities, debt securities or indebtedness of the Company or any of its
subsidiaries (“Securities”), or (y) direct or indirect rights, options, or
derivative interests with respect to any Securities or any of the issued and
outstanding capital stock, equity securities, debt securities, or indebtedness
of any person in control of the Company, or (z) assets or property of the
Company or its subsidiaries, in each case in an amount in excess of the
Securities held by the Manager and its Affiliates on the date set forth above;

 

(ii)       (A) make any statement or proposal, whether written or oral, to the
Board or to any Company director or officer, or make any public announcement or
proposal whatsoever with respect to, or publicly support, a merger or other
business combination, tender, or exchange offer, sale, or transfer of assets or
properties, recapitalization, reorganization, dividend, share repurchase,
liquidation, or other extraordinary corporate transaction with the Company or
its subsidiaries or any other transaction which could result in a change of
control of the Company or (B) solicit or encourage any other person to make any
such statement or proposal;

 



16 

 

 

(iii)       make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are defined in Rule 14a-1 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to vote or
deliver a written consent with respect to any Securities, seek to advise,
encourage, or influence any person or entity with respect to the voting of any
Securities or the delivery of a written consent with respect to any Securities,
initiate or propose any stockholder proposal or induce or attempt to induce any
other person to initiate any stockholder proposal, or execute any written
consent, provided that this clause (iii) shall not prohibit the execution and
delivery by the Manager or any of the Manager’s representatives of a revocable
proxy or consent in response to a public proxy contest or consent solicitation
made generally to all holders of Securities pursuant to, and in accordance with,
the applicable rules and regulations under the Exchange Act;

 

(iv)       otherwise act, alone or in concert with others, to seek or propose to
control or influence the management, the Board, or policies or affairs of the
Company or any of its subsidiaries;

 

(v)       form, join, or in any way participate in any “group” (within the
meaning of Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder) with respect to any Securities in connection with any of
the foregoing;

 

(vi)       submit a proposal (including any precatory proposal) to be considered
by the stockholders of the Company, or take any action to nominate any person
for membership on the Board, or take any action to remove any director from the
Board or to change the size or composition of the Board;

 

(vii)       take any action that could reasonably be expected to require the
Company to make a public announcement regarding the possibility of a transaction
with the Manager or any of the Manager’s Affiliates or any of the other events
described in this Section;

 

(viii)       take any action challenging the validity or enforceability of this
Section;

 

(ix)       advise, assist, encourage, instruct, or direct any other person to do
any of the foregoing;

 

(x)       make a public request to the Company or its stockholders to take any
action in respect of the foregoing matters or request that the Company amend or
waive any provision of this Section 19; or

 

(xi)       publicly disclose any intention, plan, or arrangement inconsistent
with the foregoing.

 

Notwithstanding the foregoing, the Manager shall be permitted to take any action
expressly permitted pursuant to any definitive written agreement with the
Company. As used in this Agreement, “Affiliates” means (1) with respect to the
Manager, those persons who are included in the Schedule 13D or Schedule 13G, as
applicable, filed with the SEC and from time to time with respect to the
Manager’s beneficial ownership of the Company’s securities and (2) with respect
to the Manager or any other person or entity, any other person or entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Manager or the Company (as applicable), where “control” means (A) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the voting equity interests of an entity, (B) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a person or entity, or (C) being a director, officer, executor,
trustee, or fiduciary (or their equivalents) thereof. The Manager shall be
permitted to vote any shares it owns in any manner it deems appropriate.

 



17 

 

 

20.       Information.

 

(a)       Notwithstanding any other provision in this Agreement, except as may
be required by law or to the extent the information becomes generally available
to the public other than as a result of disclosure in breach of this Agreement,
the Manager and its Affiliates, employees, agents, and representatives (the
“Manager Parties”) shall maintain the confidentiality of all confidential or
proprietary information of the Company (including the information delivered by
the Company to the Manager pursuant to this Agreement) and agrees not to
disclose to any third party (other than its directors, officers, managers,
employees, and advisors) any such confidential or proprietary information
without the prior consent of the Company.

 

(b)       The Manager acknowledges that information disclosed to it under this
Agreement may be non-public or inside information and agrees that it shall, and
shall cause the other Manager Parties to, comply with the requirements of any
applicable laws, rules, and regulations in relation to any dealings by any
Manager Party in the Company’s securities.

 

(c)       In the event that the Manager becomes aware that it or another Manager
Party may reasonably expect to be required legally to publish non-public
information provided to it or them pursuant to this Agreement, the Manager shall
give the Company prompt notice thereof and shall consult with the Company, which
shall engage promptly with the Manager to discuss. If, following such
consultation, the Manager determines, acting reasonably, it is required legally
to publish such non-public information, the applicable Manager Party may publish
only such non-public information necessary to comply with such legal
requirements and (to the extent legally permitted) shall, upon request from the
Company, delay such publication until after the Company has published such
non-public information.

 

21.       MNPI Cleansing. Any time after the expiration or termination of the
Agreement, the Company hereby agrees that promptly (and, in any event, not later
than sixty (60) days) upon the reasonable request of the Manager, the Company
shall issue a public press release or file with the Securities and Exchange
Commission a Current Report on Form 8-K, an Annual Report on Form 10-K (or an
amendment thereto), or a Quarterly Report on Form 10-Q (or an amendment thereto)
containing any material non-public confidential information, if any, that has
been disclosed to Manager. Notwithstanding the foregoing, the Company shall not
be obligated to issue any such public press release or file with the Securities
and Exchange Commission a Current Report on Form 8-K, an Annual Report on Form
10-K (or an amendment thereto), or a Quarterly Report on Form 10-Q (or an
amendment thereto), if the Board determines that doing so would not be in the
best interest of the Company.

 

22.       Tax Giveback. If at any time during the term or following termination
of this Agreement, the Company is required to make a payment to satisfy any tax
obligation incurred as a result of trading for the Portfolios, the Company may
recall from the Manager (and if so recalled, the Manager shall pay the Company)
an amount equal to the excess of the total Performance Fee actually received by
the Manager over the Performance Fee that would have been received if the tax
obligation had been paid during the Performance Period in which such tax
obligation first accrued.

 



18 

 

 

23.       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effective on the date
of receipt. Any communications or notices provided for in this Agreement shall
be sent to the Manager, the Company, or the Custodian, respectively, in writing
to the following addresses, or to such other addresses as the parties may direct
by written notice (for the avoidance of doubt, any notices or communications
delivered via email shall be considered to be “in writing”):

 

If to the Manager:

 

CIDM LLC

2200 Fletcher Avenue

Suite 5021

Fort Lee, NJ 07024

Attn: Managing Member

Telephone:

 

If to the Company:

 

CCUR Holdings, Inc.

4375 River Green Parkway

Suite 201

Duluth, GA 30096

Attn: Wayne Barr, Jr.

Telephone: (770) 305-6435

 

If to the Custodian:

 

At such addresses as are provided by the Company to the Manager from time to
time.

 

24.       Assignment. This Agreement may not be assigned, nor may any
obligations under this Agreement be transferred or delegated, by either party
without the prior written consent of the other, except that, without the prior
written consent of the Manager, the Company may assign all or a portion of its
rights and obligations under this Agreement to any of the Company’s Affiliates.

 

25.       Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

26.       Amendment; Modification; Waiver. No amendment of this Agreement will
be effective unless it is in writing and signed by the parties. No waiver of
satisfaction of a condition or nonperformance of an obligation under this
Agreement will be effective unless it is in writing and signed by the party
granting the waiver, and no such waiver will constitute a waiver of satisfaction
of any other condition or nonperformance of any other obligation.

 

27.       Governing Law. The laws of the State of Georgia, without giving effect
to principles of conflict of laws, govern all matters arising under this
Agreement.

 

28.       Consent to Jurisdiction. The parties hereto agree that any action or
proceeding arising directly or indirectly in connection with, out of, or related
to or from this Agreement, any breach hereof, or any transaction covered in this
Agreement shall be resolved, whether by arbitration or otherwise, within the
State of Georgia. Accordingly, the parties consent and submit to the
jurisdiction of the federal and state courts and any applicable arbitral body
located within the State of Georgia. The parties further agree that any such
action or proceeding brought by either party to enforce any right, assert any
claim, or obtain any relief whatsoever in connection with this Agreement shall
be brought by such party exclusively in federal or state courts, or if
appropriate before any applicable arbitral body, located within the State of
Georgia.

 



19 

 

 

29.       Severability. If any provision of this Agreement is held to be
unenforceable, then in construing this Agreement, such provision is to be either
modified to the minimum extent necessary to make it enforceable (if permitted by
law) or disregarded (if not). If an unenforceable provision is modified or
disregarded in accordance with this Section 29, the rest of this Agreement is to
remain in effect as written, and the unenforceable provision is to remain as
written in any circumstances other than those in which the provision is held to
be unenforceable.

 

30.       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including PDF), or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

31.       Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-breaching or non-defaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by applicable law or otherwise afforded to any party, shall be cumulative and
not exclusive.

 

32.       Entire Agreement. This Agreement (including any schedules and exhibits
hereto) constitutes the entire agreement of the parties relating to the subject
matter of this Agreement and supersedes all other oral or written agreements
thereto.

 

The parties are signing this Agreement on the date stated in the introductory
clause.

 

CCUR Holdings, Inc.

 



By: /s/ Wayne Barr     Name: Wayne Barr     Title: President               By:
/s/ Warren Sutherland     Name: Warren Sutherland     Title: Chief Financial
Officer  



 

CIDM LLC

 



By: /s/ Julian Singer     Name: Julian Singer     Title: Member  

 



20 

 

SCHEDULE A

FEE SCHEDULE

 

Management Fee.

 

For services rendered to the Company, the Manager shall be entitled to an annual
management fee equal to two percent (2%) of the fair market value of the Assets
(the “Management Fee”). The Management Fee shall be payable quarterly in
arrears. If additional capital is contributed to the Portfolios, or the
Portfolios are funded, or capital is withdrawn, after the beginning of a
quarter, the amount of the Management Fee attributable to such capital for that
quarter shall be prorated on a time-weighted basis.

 

Performance Fee.

 

Subject to the provisions of this Agreement, the Company shall pay (or cause to
be paid) to the Manager an incentive-based fee (the “Performance Fee”) with
respect to the Portfolios. The Performance Fee shall be calculated as of the end
of each Performance Period (as defined below) and payable quarterly in arrears.

 

The Performance Fee in respect of each Performance Period shall be equal to
twenty percent (20%) of the appreciation of end of year NAV, as calculated
pursuant to the 2019 CCUR Bonus Plan.

 

Performance Period.

 

“Performance Period” means, with respect to all of the Assets, the period
initially commencing on the date hereof and ending on the earliest of (x)
December 31 of each year or (y) any termination of this Agreement by either
party. A new Performance Period shall be deemed to commence on the day
immediately following the last day of the preceding Performance Period, except
in the instance of a termination of this Agreement.

 

Expenses.

 

The Company shall be responsible for all custodial fees, brokerage commissions,
clearing fees, interest, expenses related to proxies, withholding or transfer
taxes, or other fees, costs, or expenses of whatever nature incurred in
connection with the Company or any of its Portfolios.

 

The Manager shall be responsible for all of its operating expenses, including,
without limitation, its rent, salaries of its employees, utilities, and any
travel and related expenses incurred in connection with its performance of
services under this Agreement, including any of the Manager’s legal fees in
connection with the negotiation, drafting, or monitoring of this Agreement. For
the avoidance of doubt, such expenses of the Manager include specific expenses
incurred in obtaining systems, research, and other information utilized for
portfolio management purposes that facilitate valuations and accounting,
including the costs of statistics and pricing services, service contracts for
quotations equipment, and related hardware and software.

 



 

 

 

Method of Payment.

 

The Company shall pay any amounts payable to the Manager hereunder, including
without limitation the Performance Fee, the Management Fee and reimbursement of
any expenses of the Manager subject to reimbursement hereunder, via a grant of
stock appreciation rights in the form attached as Exhibit A hereto (“SAR
Grant”). The cash value of a SAR Grant for the purpose of determining the amount
by which it reduces the fees payable under this Agreement shall equal the Base
Price (as defined in the SAR Grant) multiplied by the number of Appreciation
Rights (as defined in the SAR Grant) granted in such SAR Grant.

 

 

 

 

 

SCHEDULE B

OPERATIONS AND REPORTING SCHEDULE

 

(a)       Accounting: Portfolio accounting should be computed using the “average
cost” method.

 

(b)       Holdings and Net Asset Value Verification: It is expected that the
Manager will provide a data file or manual listing of Portfolio holdings
(including cash and accruals), market values and realized gains and losses to
the Custodian on or before noon Eastern Time on the fourth (4th) Business Day
after each month end, and in such case, the Custodian will be responsible for
reporting all differences back to the Manager and all values will be reconciled
and agreed upon no later than the close of business on the ninth (9th) Business
Day after each month end. The Manager shall provide to the Company this same
file updated with all current values as of the sixth (6th) Business Day after
month end and again when all values are finalized with the Custodian.

 

(c)       Performance Verification: The Manager shall provide to the Company a
report containing total return calculated on a time weighted basis, both gross
and net of Management Fees and Performance Fees, to be emailed to the Company
Chief Financial Officer. Email delivery should occur no later than one business
day following the Manager’s receipt from the Company of its reported total
assets for the prior month end, which will typically occur between 5 and 7 days
following each month end.  Returns should be provided for the current month;
rolling three (3) months; fiscal year-to-date (i.e., July 1 through the current
month end); calendar year-to-date; annualized performance for the prior
thirty-six (36) months; and annualized performance from inception to the current
month end.

 

(d)       Trade Errors: The Manager shall provide a report not later than the
tenth (10th) Business Day following each month-end listing all trade errors that
occurred with respect to the Portfolios during the prior month, including the
incorrect ticker, the intended ticker, the amount of the loss or gain resulting
from such trade error, an indication as to whether such trade error has been
corrected as of such month-end, and an indication of whether any outstanding
trade errors from prior months have been corrected as of such month-end.

 

 

 

 

EXHIBIT A

FORM OF SAR GRANT

 

(see attached)

 

 



 

 

 



CCUR HOLDINGS, INC.
STOCK APPRECIATION RIGHTS AGREEMENT

 

This Agreement (the “Agreement”) is made as of [●] (the “Date of Grant”) by and
between CCUR Holdings, Inc., a Delaware corporation (the “Company”) and [●] (the
“Grantee”).

 

1.       Grant of Appreciation Rights. The Company hereby grants to the Grantee
as of the Date of Grant [●] appreciation rights (“Appreciation Rights”), which
grant gives the Grantee the right to receive in cash, on the date of exercise of
each Appreciation Right, an amount equal to 100% of the “Spread”. The “Spread”
means the excess of (a) the Market Value per Share on the date of exercise over
(b) the Base Price. The “Base Price” means $[●][1]. “Market Value per Share”
means, as of any particular date, (i) the closing sale price per Common Share as
reported on the exchange on which Common Shares are then trading, if any, or, if
there are no sales on such day, on the next preceding trading day during which a
sale occurred, or (ii) if clause (i) does not apply, the fair market value of
the Common Shares as determined by the Company’s board of directors. “Common
Shares” means the Company’s currently authorized common stock, $0.01 par value,
and stock of any other class or other consideration into which such currently
authorized capital stock may hereafter have been changed.

 

2.       Exercise of Appreciation Rights.

 

(a)       Unless and until terminated as hereinafter provided, the Appreciation
Rights will become exercisable upon the occurrence or achievement of the
following conditions or milestones set forth in Table I below:

 

TABLE I

 

Appreciation Rights
Exercisability Condition Number of
Appreciation Rights
(Installments)

Number of
Vested Appreciation Rights

(Total)

Change in Control [●] [●]

 

(b)       Definitions.

 

(i)       “Affiliate” has the meaning given such term under Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

(ii)       “Beneficial Owner” has the meaning given such term under Rule 13d-3
of the General Rules and Regulations under the Exchange Act.

 

(iii)       “Change in Control” means:

 

(a)       the acquisition, directly or indirectly, by any “person” or “group”
(as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder, including, without limitation, Rule
13d-5(b)) of “beneficial ownership” (as determined pursuant to Rule 13d-3 under
the Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than: 

 

 



 

] Note to Draft: Insert Market Value per Share on the Date of Grant as the Base
Price.



 

 

 

(i)       an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

 

(ii)       an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or 

 

(iii)       an acquisition of voting securities pursuant to a transaction
described in clause (c) below that would not be a Change of Control under clause
(c);

 

(b)       the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case, other
than in a transaction

 

(i)       that results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and

 

(ii)       after which more than 50% of the members of the board of directors of
the Successor Entity were members of the Board at the time of the Board’s
approval of the agreement providing for the transaction or other action of the
Board approving the transaction (or whose election or nomination was approved by
a vote of at least two-thirds of the members who were members of the Board at
that time), and

 

(iii)       after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity,
unless the Board determines in its discretion that beneficial ownership by a
person or group of voting securities representing 50% or more of the combined
voting power of the Successor Entity shall not be deemed a Change of Control; or

 

(c)       a liquidation or dissolution of the Company;

 



2 

 

 

; provided, that any transaction described in clause (a) or (b) above that
results in the Grantee or any of the Grantee’s Affiliates, taken together as a
whole, having beneficial ownership of voting securities representing 50% or more
of the combined voting power of the Company or a Successor Entity, as
applicable, a Change of Control shall be deemed not to have occurred.

 

(iv)       “Exchange Act” means the Securities Exchange Act of 1934 and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

(v)       “Group” means persons and entities that act in concert as described in
Section 14(d)(2) of the Exchange Act (other than the Company or any Subsidiary
thereof and other than any profit-sharing, employee stock ownership or any other
employee benefit plan of the Company or such Subsidiary, or any trustee of or
fiduciary with respect to any such plan when acting in such capacity and other
than any executive officer of the Company).

 

(vi)       “Person” means and includes any individual, corporation, partnership
or other person or entity and any Group and all Affiliates and Associates of any
such individual, corporation, partnership, or other person or entity or Group.

 

(vii)       “Subsidiary” means a corporation, company or other entity in which
the Company has a direct or indirect ownership or other equity interest.

 

3.       Forfeiture of Appreciation Rights. An Appreciation Right shall be
forfeited (to the extent it has not become exercisable pursuant to Section 2) if
the Grantee’s service relationship with the Company has been terminated.

 

4.       Term of Appreciation Rights. The Appreciation Rights will terminate on
the date that is ten years from the Date of Grant (i.e., [●]).

 

5.       Adjustments. In the event of a stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company that results in a change in
the number or value of a Common Share, an equivalent change shall be made in the
number or value of Appreciation Rights.

 

6.       No Voting and Other Rights. The Appreciation Rights granted under this
Agreement shall not entitle the Grantee to any voting or similar rights of a
stockholder and nothing in this grant shall be construed as creating any
interest in or right to receive any Common Shares.

 

7.       Award Non-transferable. Except with the consent of the Company, the
Appreciation Rights may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee. Any purported transfer or
encumbrance in violation of the provisions of this Section 7 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Appreciation Rights.

 

8.       No Service Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the establishment or continuance of
employment or any other service relationship by the Company and its
Subsidiaries, nor limit or affect in any manner the right of the Company and its
Subsidiaries to terminate the Company’s or any of its Subsidiaries’ respective
rights to terminate any employment or service relationship or adjust the
compensation of the Grantee.

 



3 

 

 

9.       Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with cash
obtained upon the exercise of the Appreciation Rights, and the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
payment that the Grantee shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof. The Grantee may elect to
satisfy all or any part of any such withholding obligation by surrendering to
the Company a portion of the payments due to the Grantee upon the exercise of
the Appreciation Rights.

 

10.       Amendments. The Company may modify this Agreement upon written notice
to the Grantee; provided, that no modification or amendment to this Agreement
that has an adverse impact on the material rights of the Grantee shall be
binding on the Grantee unless such modification or amendment is executed by the
Company and the Grantee. Any waiver of any term or condition or breach of this
Agreement shall not be a waiver of any other term or condition or of the same
term or condition.

 

11.       Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12.       Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

13.       Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Grantee shall be addressed to the
Grantee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

 

[Signature Page Follows]

 

4 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 



  CCUR HOLDINGS, INC.                 By:         Name:       Title:  



  

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Appreciation Rights granted thereunder on
the terms and conditions set forth herein.

 



        [●]               Date:  



 



[Signature Page to Stock Appreciation Rights Agreement]

 







 



 

 